Citation Nr: 9917749	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-50 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a head injury with 
headaches and tinnitus, a psychiatric disorder with 
depression, memory loss, an adjustment disorder, bilateral 
high frequency hearing loss, and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1979 to 
November 1981.  

This appeal arose from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Denver, Colorado Regional 
Office (RO).  The RO, in pertinent part, denied the veteran's 
claims for entitlement to service connection for a head 
injury with headaches and tinnitus, depression, anxiety, 
memory loss, an adjustment disorder, bilateral hearing loss, 
and sinusitis.  

The Board of Veterans' Appeals (Board) issued a remand in 
August 1997, inter alia, to obtain Social Security Disability 
records.  That development has been completed and the case 
has been returned to the Board for appellate review.  


FINDING OF FACT

The claim for entitlement to service connection for a head 
injury with headaches and tinnitus, a psychiatric disorder 
with depression, memory loss, an adjustment disorder, 
bilateral hearing loss, and sinusitis is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for 
entitlement to service connection for a head injury with 
headaches and tinnitus, a psychiatric disorder with 
depression, memory loss, an adjustment disorder, bilateral 
hearing loss, and sinusitis is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Preservice medical records show that in 1974 the veteran was 
seriously injured in an automobile accident in which another 
person was killed.  He suffered a closed head injury and was 
in a coma for several weeks.  

Studies showed no skull fracture, but there was a contusion 
of the right temporal lobe with some edema of the brain.  An 
electroencephalogram (EEG) from late August 1974 (when the 
veteran was reportedly still semi-comatose) was suggestive of 
subcortical dysfunction.  He was discharged to outpatient 
care in October 1974.  There was no notation in the 
hospitalization records of headaches, tinnitus, hearing loss 
or sinusitis.  

The veteran was seen in June 1975 for difficulty breathing 
due to residuals of throat injuries from the prior accident.  
The report incidentally noted that the veteran had recovered 
well from the injury from a "mental standpoint."  On 
examination the nose and nasopharynx were normal.  

The veteran enlisted in the Air Force in August 1979.  On 
enlistment, he denied hearing loss.  Audiometry testing was 
performed.  Readings for the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were as follows (in decibels):  10, 15, 
10, 10, and 20.  Readings for the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were as follows (in decibels): 20, 
15, 5, 15, and 20.  The ears and eardrums were normal.  

In January 1981 audiometry readings for the right ear were as 
follows:  25, 15, 10, 10, and 25.  For the left ear the 
readings were 15, 15, 40, 40, and 35.  On discharge in 
October 1991, readings for the right ear were 25, 10, 10, 25, 
and 25.  Readings for the left ear were 15, 15, 40, 40, and 
35.  There was no indication of tinnitus. 

On enlistment, the veteran denied sinusitis and chronic or 
frequent colds.  The sinuses were normal.  

Service medical records show treatment on a number of 
occasions for congestion or sinus problems.  In September 
1979 this was attributed to status post tracheostomy repairs.  
Acute sinusitis was diagnosed in March 1980.  In May 1980 the 
veteran reported sinus congestion for three days.  The 
impression was coryza.  The veteran was treated again in 
October 1980 for nasal drainage.  The assessment was 
rhinitis. During a hospitalization for psychological 
evaluation in March 1981, sinus x-rays were normal.  An ear 
nose and throat (ENT) found no chronic pathology of the 
sinus.  

On discharge in October 1981, no abnormality of the sinuses 
was noted.  The veteran denied sinusitis.  Shortly after the 
discharge examination, he reported sinus problems with 
headache.  He was congested but otherwise examination of the 
head was normal.  The impression was acute sinusitis.  

On enlistment, headaches were not noted, and the veteran 
denied frequent or severe headaches.  

Service records show complaints of headaches on a few 
occasions.  In October 1980 the veteran had headaches 
associated with nasal drainage.  During hospitalization in 
March 1981 the veteran complained of headaches.  Aspirin was 
reportedly ineffective.  Neurological and ENT evaluations 
were negative.  An EEG was negative, and computed tomography 
(CT) scan of the brain showed no sign of active neurological 
problems or sequelae that could be taken into account.  

In August 1981, the veteran reported increasing headaches.  
The only assessment was endogenous depression.  The veteran 
received treatment for severe headaches and dizziness in 
September 1981.  There was some tension in the neck.  The 
diagnosis was tension headaches.  Medication was prescribed.  
On discharge, no abnormality of the head was noted and 
headaches were not shown.  He denied frequent or severe 
headaches.  

On enlistment, the psychiatric portion of the enlistment 
examination was normal.  The veteran denied memory loss, 
depression or nervous trouble.  

Service records did show psychological treatment in service.  
In April 1980 the veteran indicated that he wished to move 
out of the barracks for reasons of mental health.  He 
reported personality conflicts with others.  In February 1981 
he reported that he was depressed, anxious, and unable to 
sleep well.  The assessment was situational adjustment 
reaction.  Thereafter the veteran was treated on a number of 
occasions.  

In March 1981 it was noted that a "legal tangle" was 
aggravating his preexisting unhappiness."  He mentioned a 
tendency to forget easily.  This was described as marked 
since entering the Air Force.  The diagnosis was adjustment 
reaction with depression.  

The veteran was hospitalized for psychiatric evaluation in 
March 1981.  It was noted that a diagnosis of schizoid 
personality had been made, and that a request had been made 
to rule out organic brain syndrome.  By way of history, the 
preservice injury was disclosed.  He reported that he had 
seen a private psychologist three or four years before but 
discontinued treatment because he and the psychologist agreed 
that the treatment was not accomplishing anything.  The 
examiner noted the veteran's earlier request to change 
quarters and noted later treatment for situational job 
related stress.  He reported a few letters of counseling and 
reprimand and was facing a court martial for transferring 
hashish.  

A mental status examination was unremarkable except for a 
somewhat depressed mood and instances of depressed affect.  
Sensorium, intellectual resources, and memory were all 
normal.  He did not show distractibility.  He did show 
personality factors including marked dependent traits, some 
withdrawn manifestations, and a passive aggressive attitude.  


Psychological testing was performed.  The conclusions were 
that the veteran had a negative self-concept as a result of 
treatment of his parents, which had a tremendous impact on 
his ability to function in many spheres of life.  He was also 
found to be very depressed.  The diagnosis was passive 
dependent personality with depressive features.  The 
diagnoses indicated on the discharge summary were adjustment 
disorder with depressed mood and dependent personality 
disorder.  

After discharge from the hospital, the veteran continued with 
supportive therapy.  He had the same complaints, and 
essentially the same diagnoses were made.  It was noted in 
August 1981 that he had returned from a period of 
incarceration.  He was depressed over that, his status in the 
Air Force, and difficulties with his relationship with his 
girlfriend.  He reported confusion and depression.  The 
assessment was dysthymic disorder and depressive neurosis.  

On discharge from the service the veteran denied depression 
or nervous trouble. The psychiatric portion of the 
examination was normal.  

Service personnel records show that the veteran was 
recommended for a general discharge due to unsatisfactory 
conduct.  It was noted that he had written bad checks, did 
not report for a dental appointment, did not perform up to 
expectations, and had been convicted in a court martial of 
distributing hashish.  The records do note that he wanted to 
work the night shift due to people hassling him, and he 
objected to any involuntary general discharge on the grounds 
that his physical condition contributed to his inability to 
perform his job.  

In 1987, the veteran filed a claim for Social Security 
Disability benefits.  He reported disability from organic 
brain injury suffered as a result of an accident in 1974.  He 
reported difficulty holding jobs due to problems with memory, 
anticipatory thinking, and emotional control.  He stated that 
he could only concentrate for a short period of time, and 
would become fatigued easily.  He reported difficulty 
following verbal instructions.  

The veteran related that he had impairment in his ability to 
engage in sports due to problems with coordination, and would 
occasionally forget to complete chores at home.  He reported 
some self-consciousness around others.  He reported that he 
was taking sinus medication and aspirin.  

A neuropsychiatric referral was made.  The neuropsychiatric 
specialist, Dr. Munday, was a Ph.D. who specialized in head 
injury rehabilitation.  The physician related the veteran's 
history of a head injury resulting from a motor vehicle 
accident in 1974.  The veteran reportedly "wandered through 
life bounding from job to job and situation to situation 
since that time."  He had a very good attitude and continued 
to pursue jobs although he continued to lose jobs because of 
cognitive and behavioral problems.  It was noted that the 
veteran would lose his temper, get the shakes and exhibit 
slurred speech.  

Dr. Munday stated that the veteran had undergone a complete 
neuropsychological evaluation with psychological testing in 
May 1987.  Evaluation disclosed clear cut cognitive and 
neuropsychological deficits as a result of the head injury he 
sustained.  He had very significant memory deficits, slowness 
in processing, and marked difficulties with executive 
functions and mental flexibility.  He was described as 
typical of head injured persons.  The physician stated that 
he was permanently disabled.  

In September 1987 the veteran also underwent an evaluation by 
a neurologist, Dr. Karis.  He gave a history of his 1974 
accident.  He reported that while in the Air Force he 
underwent a psychiatric hospitalization resulting in a 
diagnosis of "schizophrenia."  He also reported the charge 
of selling drugs.  He reported headaches, insomnia, 
nervousness and depression.  The diagnosis was head trauma, 
July 1974.  The examiner stated that the neurological 
examination was within normal limits.  The veteran's 
described problems of irritability, difficulty with stress or 
complex material, and difficulty initiating tasks were 
described as subtle deficits that could be related to head 
trauma, although other psychological factors could be 
contributing.  


A Social Security psychological assessment by a Dr. Silzer 
showed severe impairment from an organic mental disorder.  He 
found memory impairment and lability of mood.  He found that 
there had been repeated episodes of deterioration or 
decompensation at work (or in a work-like setting) with 
withdrawal or exacerbation of symptoms, deficiencies of 
concentration, difficulty maintaining social function, and 
slight restriction of everyday living activities.  

Social Security disability benefits were awarded.  

Subsequent records from 1989 to 1991 were received.  A June 
1989 report from Dr. Munday noted that the veteran was having 
ongoing neuropsychological deficits in the areas of memory, 
slowness in processing and executive dysfunction after a 
severe head injury in 1974.  It was noted that he was totally 
disabled from his head injury and resultant cognitive 
deficits.  

A detailed neuropsychological evaluation was performed by 
Drs. Kadushin and Helffenstein in February 1991.  

The veteran reported that after his accident but before 
service he had significant problems with memory, judgment and 
slow work speed resulting in him having to change majors in 
college and difficulty maintaining competitive employment.  
He reported that when he was in college he saw a psychiatric 
social worker several times for depression.  He was divorced 
in 1975 and he felt that it was precipitated by his head 
injury.  

It was noted that when the veteran entered the Air Force in 
1979 he successfully completed a medical services training 
curriculum and became a medic.  He told the physicians that 
the charges of transfer of hashish of which he was convicted 
in service were false.  He added that throughout service he 
experienced difficulties with memory, judgment and slow work 
performance, which ultimately precipitated his early 
discharge from service.  

The veteran reported that he was evaluated by an Air Force 
psychologist who rendered a diagnosis of paranoid 
schizophrenia.  He denied prescription of any psychotropic 
medications.  He reported that after service he worked in 
numerous jobs for short periods of time due to cognitive 
deficits.  

On evaluation the veteran reported mild mood swings and 
periods of depression with apathy and low energy.  He 
reported more good days than bad.  He denied sleep 
disturbance, impatience, irritability or poor appetite.  He 
did report blurring of vision, trembling hands and difficulty 
holding a job.  Physical problems included decreased 
coordination in the hands and legs and tremors in the right 
arm.  He reported cognitive problems including significant 
problems with remote memory with no memory of most of the 
major events in his life including his marriage and the birth 
of his son.  He also reported short term memory loss, and 
difficulty timesharing.  

The doctors did not observe any evidence of depression, 
distractibility or fatigue.  There was an appearance of mild 
anxiety.  There was no evidence of lack of comprehension, 
frustration or restiveness.  

After a battery of tests the doctors concluded that the 
veteran had mild to moderate diffuse cerebral dysfunction 
secondary to the traumatic brain injury incurred in 1974.  
There were some findings suggestive of mild depression, 
dependency, and overcompensation for feelings of inadequacy.  
However, the doctors did not feel that the psychological 
factors significantly influenced his other tests.  

In May 1991 the veteran consulted with a Dr. Woodcock 
regarding evaluation of cognitive, emotional and 
rehabilitation concerns secondary to a traumatic brain injury 
suffered in 1974.  The doctor wrote he felt that the veteran 
found it difficult to control his emotional intensity at 
times, and that this could be difficult on others around him.  
It was suspected that that this "personality 
characteristic" was part of an "organic personality 
syndrome secondary to his past closed head injury."  

In another report the doctor stated that the veteran showed 
elements of temporal lobe hyperconnection syndrome including 
the tendency to attribute a great deal of importance to 
everything in his life and emotional intensity that others 
could find difficult to manage.  He recommended counseling or 
psychotherapy, and further cognitive and vocational 
rehabilitation.  

In an August 1992 intake evaluation from Dr. Pendleton, the 
veteran reported his brain injury from 1974.  He denied 
difficulty hearing.  He reported use of ibuprofen for back 
problems.  He reported that he had depression and would worry 
about problems.  

In 1993 the Social Security Administration made an inquiry 
into whether the veteran had continuing disability.  In 
connection with this inquiry, the veteran submitted answers 
to a questionnaire.  He reported that he was being treated 
for traumatic brain injury.  His only medication was 
occasional ibuprofen.  The only physical treatment reported 
was for low back pain.  He reported that his only constraints 
were from low fatigue tolerance, difficulty with memory and 
slow information processing.  

Medical treatment records from 1993 were obtained.  The 
veteran was seen by a Dr. Britt in August 1993 for a complete 
physical examination.  He reported his accident in 1974.  He 
reported that paranoid schizophrenia was diagnosed in the Air 
Force and traumatic brain injury was diagnosed in 1987.  He 
reported difficulty with memory, decreased speed of 
information processing, and slight balance and coordination 
problems.  His only other chronic medical problem listed was 
back pain.  He did not report use of any medication.  

On examination the ears and nose were clear.  The head was 
normal.  Neurological examination was nonfocal.  The 
diagnosis was history of traumatic brain injury and stable 
chronic low back pain.  There was no complaint or finding of 
headaches, hearing loss, tinnitus, sinusitis, or depression.  

In October 1993, Dr. Pendleton reported that he had no reason 
to believe that the veteran's condition had improved.  He 
reported that the veteran would forget appointments and 
things he had already talked about.  He also felt that the 
veteran had a lack of flexibility in his relationship with 
his girlfriend, and consistently looked and sounded 
depressed.  

The Social Security Administration determined in October 1993 
that the veteran was 13 years post closed head injury with 
significant memory deficits, slowed thought processes, and 
decreased mental flexibility.  There had been no medical 
improvement.  

In June 1994 the veteran saw Dr. Britt for complaints of 
depression and vague thoughts of suicide.  He felt that his 
depression was due to his brain injury.  He reportedly had 
periods of agitation and periods of inactivity.  Zoloft was 
prescribed.  There was no treatment for headaches, sinusitis, 
hearing loss or tinnitus.  

The veteran underwent a VA examination in June 1994.  The 
preservice accident and diagnosis of post traumatic brain 
syndrome with diffuse cerebral dysfunction were noted by way 
of history.  

The veteran complained of sinus problems on almost a daily 
basis since service including pain in the frontal and 
maxillary areas.  He reported treatment with Sudafed and 
saline nasal spray.  He also complained of constant 
headaches.  The headaches were described as lasting in 
duration from a couple of hours to all day.  He could not 
remember when they started but he reported that he had always 
had them. Treatment included aspirin and ibuprofen.  He 
denied convulsions or other associated symptoms.  He reported 
that he was on antidepressants and Sudafed.  

On examination there was some tenderness over the nasal, 
paranasal, and maxillary areas.  There was no post nasal drip 
and the examination was otherwise normal.  Neurological 
examination was normal.  The diagnoses were chronic 
sinusitis, and recurrent headaches with history of previous 
closed head injury.  


A psychiatric examination resulted in a diagnosis of organic 
personality syndrome, amnestic disorder, dysthymic disorder, 
and anxiety disorder not otherwise specified.  There was no 
Axis II diagnosis of a personality disorder.  The examiner 
stated that the veteran's younger life was average enough 
until he suffered a major head injury in 1974.  It was noted 
that the fact that the veteran's work level was "less than 
good" did not register until he entered the Air Force.  He 
then lived out his years with his disability, which was 
eventually diagnosed in 1986.  

The examiner remarked that the veteran felt that the Air 
Force exposed him to the kind of failures and harassment that 
left him with low self esteem, depression, and increased 
anxiety as well as low trust in other people.  He felt that 
he was wrongly assessed as a person with bad behavior rather 
than a person with an inability to function.  It was noted 
that the service examination of the veteran did not place 
much attention on recall ability and other measures of 
organicity.  

On audiological evaluation, audiometry testing was performed.  
Readings for the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz were as follows (in decibels): 15, 10, 10, 15, and 30.  
Readings for the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were as follows (in decibels): 15, 15, 15, 15, and 20.  
Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  Hearing was felt to be within 
normal limits.  The veteran reported bilateral intermittent 
tinnitus starting in 1974 after the automobile accident.  The 
veteran also felt that his hearing loss started in 1974 but 
he reported noise exposure in the military.  He incidentally 
noted sinus headaches.  

Records from the veteran's neuropsychiatrist, Dr. Phillips, 
were received.  These showed care in 1994 and from 1996 to 
1997.  When first seen in July 1994, the veteran dated his 
psychological problems to his brain injury occurring in 1974.  
He reported that in the accident, a person was killed and he 
was seriously injured and in a coma.  

The veteran reported that after the accident, he had trouble 
maintaining work and could not keep up with school.  He also 
divorced after the accident.  He told the examiner about his 
hospitalization in service and his court martial.  He felt 
that he was set up so that "they could get him out of the 
service."  He also reported "multiple little mishaps" in 
service.  

As for his symptoms, the veteran reported that he tired 
easily.  He also reported a depressed mood with insomnia, 
feeling down and helpless, and suicidal ideation.  He also 
complained of irritability.  He reported antigrade and 
retrograde amnesia.  According to the veteran, since starting 
on Zoloft, he was more positive, less irritable, and his 
spells of depression were reduced.  

The veteran also reported sinus problems.  He denied 
medication other than Zoloft.  He reported a history of 
polysubstance abuse but denied any drug use for two years.  

After examination, the impression was intermittent depression 
probably representing an organic mood disorder related to his 
substantial head injury.  The doctor wrote that affective 
instability and marked irritability were present as expected 
consistent with frontal lobe damage.  The doctor prescribed 
doxepin for insomnia.  

Short follow-up treatment notes show that the veteran was 
seen every few months. The veteran had bouts of depression 
and some irritability.  His medication was adjusted 
occasionally.  In January 1997 it was incidentally noted that 
he had been having headaches.  As of December 1997 the 
veteran was fairly stable but had increased environmental 
sensitivity and anxiety about a relationship.  

The veteran was seen for a comprehensive physical in October 
1997.  He reported his entire medical history including his 
brain injury.  He also reported that Dr. Phillips had 
diagnosed depression for which he was taking Lithium and 
Paxil.  He reported that he was divorced and lived alone but 
was engaged.  He reported that he was thinking of opening a 
baking business.  He reported that he had scoliosis, some 
cervical spine disease and some hearing loss, worse in the 
right ear.  

On examination the head, ears, and pharynx were normal.  
Neurological examination was within normal limits.  He had a 
slow mental status and was obviously medicated.  The relevant 
diagnoses were post traumatic brain injury syndrome dating 
back from a serious automobile accident in 1974, bilateral 
hearing loss, worse in the right ear, and depression under 
the care of a neuropsychiatrist.  A follow-up report from 
November 1997 noted that the veteran's lithium was low.  It 
was felt that the veteran was doing a bit better with his 
depression.  He felt that he had more good days than bad 
days.  

In December 1997 the Social Security Administration requested 
reevaluation again of the veteran's disability status.  The 
veteran reported ongoing consultation for traumatic brain 
injury.  He reported that he was taking medications including 
lithium and Paxil.  He also reported physical checkups on an 
as needed basis and treatment in 1993 and 1994 for low back 
pain.  

He reported that he had difficulty running due to problems 
with coordination.  He reported that he neglected chores.  He 
reported interests and seeing friends weekly although he felt 
that he had limited social contacts.  

In January 1998 Dr. Phillips submitted a letter to the Social 
Security Administration asserting that the veteran had long 
term sequelae of a severe traumatic brain injury and remained 
totally disabled with problems with memory, thinking, 
impulsivity and unstable mood.  

The same month the veteran submitted responses to a daily 
activities questionnaire.  He reported that he was unable to 
maintain employment.  He reported fatigue, difficulty with 
emotional control, and poor memory.  

Dr. Phillips submitted another report in February 1998.  He 
reported that the veteran had difficulty finding words and 
his speech was of a significantly decreased rate and 
quantity.  




The veteran's affect was flat and he became distressed and 
labile when discussing his disabilities and inability to 
work.  He had difficulties with memory and judgment.  The 
examination was deemed to be essentially unchanged since July 
1994.  The doctor noted that he had recurrent depression.  

In March 1998 the Social Security Administration found that 
his disability was ongoing.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought, must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1998).  





With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  



Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(1998).  

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater;  or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater;  or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded;  that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In addition, in the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service;  evidence showing post service continuity of 
symptomatology;  and competent evidence between the present 
disability and the post service symptomatology.  Savage v. 
Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis

The veteran's head injury occurred prior to service, and 
there is no evidence of another injury to the head in service 
or otherwise of a permanent increase or worsening of the head 
injury in service.  A flare up of symptomatology from the 
head injury without evidence of worsening of the underlying 
condition does not constitute aggravation for the purpose of 
entitlement pursuant to 38 C.F.R. § 3.306.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Without some medical evidence of chronic residuals of a head 
injury in service or a permanent worsening in the preservice 
head injury in or as a result of service, the claim for 
entitlement to service connection for a head injury is not 
well grounded.

As for tinnitus, there is no objective showing of tinnitus in 
service.  On VA examination in 1994 the veteran reported 
tinnitus but stated that it started in 1974 after his head 
injury.  There is no competent medical evidence of a nexus 
between tinnitus and the veteran's military service.  

While hearing loss was not shown on enlistment and was shown 
at the time of his discharge from service, when tested by VA 
after service a hearing disability for VA purposes as defined 
in 38 C.F.R. § 3.385 was not shown.  Without current evidence 
of a disability the claim cannot be well grounded.  Brammer.  

The veteran had headaches in service, and he has reported 
headaches on a number of occasions after service.  However, 
there is no diagnosis or showing of chronic headaches in 
service, and no headaches were complained of or objectively 
shown on discharge.  






Even accepting the veteran's contention that he has had 
headaches after service, there is no evidence of record 
establishing a nexus between the veteran's headaches and his 
service.  That is to say that there is no competent evidence 
that his headaches reported after service today are 
manifestations or continuation of a chronic disorder that 
started in service.  The mere existence of headaches in 
service and thereafter is not enough to show inception of a 
chronic process in service.  VA is not competent to make 
medical conclusions in the absence of competent evidence of 
record.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993);  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As for the claim for entitlement to service connection for 
depression and an adjustment disorder, depression and anxiety 
were shown in service and thereafter.  However, the medical 
evidence establishes that the veteran's symptoms are not due 
to service but instead are due to an organic brain syndrome 
stemming from his preservice injury.  

His contention that his experiences in service damaged his 
self esteem and confidence and therefore significantly 
contributed to his ongoing depression in the future is noted.  
It seems evident from the material of record that the veteran 
has had difficulty over the years coping with his inability 
to succeed at work and with limitations in other parts of his 
life arising from his serious preservice brain injury.  
Perhaps his emotional lability and inability to perform work 
tasks - both according to experts due to his organic brain 
injury - were held against him in service and thereafter.  
Even assuming that to be true, the fact remains that there is 
no evidence that the veteran's current symptoms of depression 
and anxiety have a legally cognizable relationship to his 
military service.  None of the many doctors who have 
evaluated the veteran over the years have expressed the 
opinion that the veteran has depression or anxiety from 
service.  


Once again, the Board must emphasize that it may not make its 
own medical conclusions.  There must be competent evidence of 
record that there is a possible or plausible relationship 
between depression, anxiety, and adjustment disorder or any 
other diagnosed psychiatric disorder and the veteran's 
service in order for the claim to be well grounded.  See 
Thurber;  Colvin.  

While sinusitis was reported in service, there has been no 
showing of a chronic disorder having its inception in 
service.  The veteran has submitted voluminous medical 
reports.  These make periodic references to the veteran 
having sinus symptoms or giving a history of sinusitis.  The 
1994 VA examination also made an assessment of sinusitis.  
What the claim is lacking, is a medical opinion that the 
veteran has current objectively demonstrated sinusitis that 
(at least as likely as not) had its inception in service.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  As it is the province of trained health 
care professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for a head injury with headaches and tinnitus, a 
psychiatric disorder with depression, memory loss, an 
adjustment disorder, bilateral high frequency hearing loss, 
and sinusitis must be denied as not well grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims. McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F. 3d 1464 (Fed. 
Cir. 1997).  



As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a head injury with headaches and tinnitus, a psychiatric 
disorder with depression, memory loss, an adjustment 
disorder, bilateral hearing loss, and sinusitis.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 F. 
3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a);  Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993);  Epps v. Gober, 126 F. 3d 
1464 (Fed. Cir. 1997);  38 C.F.R. § 3.159(a) (1998).  See 
also McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).  







The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for the multiple 
disorders at issue, VA has no duty to assist the appellant in 
developing his case.




ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for a head injury with 
headaches and tinnitus, a psychiatric disorder with 
depression, memory loss, an adjustment disorder, bilateral 
hearing loss, and sinusitis, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

